1G -00196-MWB Document 3 Filed 02/08/21 Page 1 of 2
E88 fh -00196-MWB Document 2 Filed 02/04/21 Page 2 of 2

Civil Action No.: 4:21-CV—-00196-MWB
PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) _=7C.} Sungec Wea tn

was received by me on (date) a | 4 | DSO.

CI I personally served the summons on the individual at (place)

 

on (date) 5 or

 

 

CJ) J left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual's last known address; or

wy I served the summons on (name of individual) Dp, ula Quman , who is
Medical ecoms Speciete+ . "
designated by law to accept service of process on Shalt of (name of ‘clos CG Qi Su 4 ef

Ve QA on (date) gis =x 9]: or

C1 I returned the summons unexecuted because ; or

 

Cl Other (specify) :

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.
Lor jh LL
Date ” oY

Lr ver's Signature

bord \Weccuag

Printed name and title

Do Dox Ye Pre Crom ve Pa. \FAU

Server's Address

Additional information regarding attempted service, etc:
321-cv-00196-MWB Document 3 _ Filed 02/08/21 Page 2 of 2
C&SE FFESLOOISE MIE Document 2° Filed 05/4 /e4 Page 1 of 2

UNITED STATES DISTRICT COURT

for the

MIDDLE DISTRICT OF PENNSYLVANIA

NICHOLE LEIB, ET AL.
Plaintiff

 

Civil Action No.:
4:21-CV-00196-MWB
Hon. Matthew W. Brann

Vv.

GEISINGER HEALTH, ET AL.
Defendant

 

SUMMONS IN A CIVIL ACTION
To: (Defendant's name and address)

SEE COMPLAINT

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) -—~ or 60
days if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12 (a)(2) or (3) —~— you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be
served on the plaintiff or plaintiff's attorney, whose name and address are:

Shanon J Carson
Berger Montague PC
1818 Market St.
Suite 3600
Philadphia, PA 19103

If you fail to respond, judgment by default will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion with the court.

PETER J. WELSH
CLERK OF COURT

s/— Nicole R Reynolds
Signature of Clerk or Deputy Clerk

 

 

ISSUED ON 2021-02-04 09:06:58, Clerk USDC MDPA
